Citation Nr: 1120890	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected pulmonary tuberculosis, currently evaluated as noncompensable.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, claimed as secondary to pulmonary tuberculosis.

3.  Entitlement to service connection for a lumbar spine disorder, claimed as secondary to pulmonary tuberculosis.

4.  Entitlement to service connection for osteoporosis, claimed as secondary to pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the RO.  

In February 2010, the Veteran testified at hearing that was held at the RO.  A copy of the transcript is associated with the claims file.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Evaluation for pulmonary tuberculosis

When evaluated on active duty, the Veteran was diagnosed with lympho-hematogenous tuberculosis with military spread and tuberculous adenitis.  

In January 1971, the RO granted service connection for pulmonary tuberculosis, far advanced, quiescent and assigned a 100 percent evaluation, effective on December 22, 1970.  In April 1978, the evaluation was reduced to no percent, effective on July 1, 1978.  

In November 2006, the Veteran submitted a claim for increase.  In December 2007, the RO continued the assigned noncompensable evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.

In July 2009, the RO requested medical records from a private pulmonary physician, Dr. M. S.  On review, it does not appear that a response was received.  Additional efforts should be made to obtain these records.  See 38 C.F.R. § 3.159(c)(1) (2010).  In a June 2009 statement, the Veteran stated that Dr. S. told him that the scarring and lesions on his lungs were from tuberculosis.  

The Veteran most underwent a VA examination in June 2009 to determine the severity of the service-connected pulmonary tuberculosis.  The examiner indicated that he had reviewed his examinations from January and October 2007 and noted that the pulmonary function tests had been within normal limits and that the current symptoms were pretty much the same as they were in 2007.  The Board notes that pulmonary function tests were not performed at that time.  See 38 C.F.R. § 4.96(d)(1) (2010).   

Further, it appears that the RO is evaluating the Veteran's disability pursuant to 38 C.F.R. § 4.97 including Diagnostic Code 6724 (tuberculosis, pulmonary, chronic, inactive, advancement unspecified).  This section applies to the case of any veteran who on August 19, 1968 was receiving or entitled to receive compensation for pulmonary tuberculosis.   

Specifically, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6731, which provides that depending on the specific findings, the residuals of tuberculosis, pulmonary, chronic, inactive, should be rated as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis (DC 6600).   


Service connection for chronic obstructive pulmonary disease

The Veteran contends that his currently diagnosed chronic obstructive pulmonary disease was caused by service-connected pulmonary tuberculosis.   

Notwithstanding, in light of the request for additional private records and another VA respiratory examination, further action on this matter is deferred.  


Service connection for a low back disability

The Veteran contends that he currently has a low back disability related to service-connected pulmonary tuberculosis.   

The Veteran underwent a VA examination in August 2007.  At that time, the examiner noted the Veteran's significant back pain and significant history related to the back and stated that this might be a secondary complication to his prolonged tuberculosis.  The examiner indicated that an orthopedic report was warranted.  

An October 2008 record from Dr. K. K. includes an impression of chronic low back pain of unknown etiology.  

On VA examination in June 2009, the examiner noted that the Veteran was complaining of back symptoms and might be related to pulmonary tuberculosis of the back, otherwise known as Potts disease.

On review, a VA spine examination was subsequently scheduled, but the Veteran failed to report.  

In a July 2009 statement, the Veteran apologized for missing the examination due to personal difficulties and requested that the examination be rescheduled.  

The Board notes that the Veteran had various post-service back injuries.  For example, a January 2004 private medical report indicated that the Veteran injured his back in a work-related motor vehicle accident approximately two years earlier.  An August 2005 private orthopedic record indicated that the Veteran was treated for acute back pain after lifting a 50 pound suitcase.  This was complicated by a previous back injury from a 2001 motor vehicle accident.  The significance of these injuries and any relationship to current low back disability should be addressed on examination.  See 38 C.F.R. § 3.159(c)(4).  

Any records pertaining to an associated workers' compensation claim should be requested.  38 C.F.R. § 3.159(c)(1).  


Service connection for osteoporosis

The Veteran asserts that his current osteoporosis is related to the service-connected pulmonary tuberculosis.   

In June 2009, the Veteran reported that he received treatment from a private diabetes mellitus and endocrinology group for severe osteoporosis.  He also submitted some records from this provider.  

In July 2009, the RO requested medical records from Dr. I., but a response was not received.  An additional attempt should be made to obtain complete records.  38 C.F.R. § 3.159(c)(1).  

A September 2005 private orthopedic record indicates that the Veteran has osteoporosis of unknown etiology.  

An August 2007 VA examination included a diagnosis of osteoporosis.  An October 2007 addendum indicated that the Veteran's tuberculosis was less likely than not to be the cause of the osteoporosis.  On review, no rationale was provided for this opinion.   

Significant as to the claimed osteoporosis, while on active duty, the Veteran was noted to be suffering from "chromatin negative Klinefelter's syndrome"  manifested by hypogonadism.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to send follow-up requests for medical records from Drs. M.S. and I.  If current authorizations are needed, they should be requested from the Veteran.  

The RO should also notify the Veteran that he may submit other medical evidence and treatment records in support of his claims.  

2.  The RO then should schedule the Veteran for a VA examination in order to ascertain the current severity of the service-connected tuberculosis.  

The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating respiratory disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical records in order to determine the current extent of his service-connected pulmonary tuberculosis.  

All required testing, to include pulmonary function studies, should be accomplished.  The examiner is requested to identify any interstitial lung disease, restrictive lung disease, and/or obstructive lung disease and any other residuals of the diagnosed lympohematogenous tuberculosis with military spread and tuberculous adenitis.  

A complete rationale for any opinions expressed must be provided.  

3.  The RO also should take appropriate steps to contact the Veteran and ask him if he filed a state workers' compensation claim for any back injury resulting from the 2001 work-related motor vehicle accident.  If so, the Veteran should be requested to complete an authorization for release of such records.  If such authorization is received, the RO should request the records.  

4.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed back disorder or osteoporosis.  

All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examining physician. 

Based on his/her review of the case, the examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed back disability or osteoporosis was causally related to the hypogonadism noted in service or otherwise caused or aggravated by service-connected pulmonary tuberculosis.  

In making this determination, the examiner is requested to discuss the impact of any post-service injuries, to include the 2001 motor vehicle accident and the 2005 lifting injury.  The examiner must provide a complete rationale for any opinion offered.    
5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
7.  Following completion of the requested action and any additional development deemed appropriate, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

